Citation Nr: 9913118	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinea versicolor, 
seborrheic dermatitis and actinic keratosis claimed as 
residuals of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from 1965 to 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), No. Little Rock, Arkansas Regional 
Office (RO).


REMAND

In October 1998 the veteran requested a personal hearing at 
the Board in Washington, DC.  He was scheduled to appear in 
May 1999, but some time before the hearing he submitted a 
statement indicating that he would be unable to attend the 
hearing in Washington, and requested that his hearing be 
rescheduled before a member of the Board at the RO as soon as 
possible.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing to be 
conducted by the next Board Member 
traveling to the RO. The RO should notify 
the veteran of the date, time and place 
of such a hearing by letter mailed to his 
current address.


Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









